DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on June 7, 2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-13 of copending Application No. 17/346,356 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite nested dimpled sheets since claims 4-6 in 17/346356 recite a nested configuration.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by DE 4005176 to Rosemeier, cited by the applicant with and English translation.
            DE ‘176 teaches a mechanical assembly (see Fig. 3; page 5, paragraph 2, with Fig. 3 shows two interconnected sheets), wherein a first sheet (outer sheet containing sidewall 11, Fig. 3; page 5, paragraph 2, interconnected to a second sheet (inner sheet containing sidewall 12, Fig. 3; page 5, paragraph 2), the mechanical assembly comprising: a first projection (see left-side trapezoidal portion (outer nub) of first sheet, Fig. 3) extending from a first base wall (see horizontal portion of first sheet between the left-side and right-side trapezoidal portions, and horizontal portion of first sheet to the left of left-side trapezoidal , portion (first projection), Fig. 3; said first projection extends upwards from said first base wall) of the first sheet, the first projection including a first sidewall (11, Fig. 3; page 5, paragraph 2, dimpled shells (11 and 12)) and a first top wall (horizontal portion at the top end of said outer nub, Fig. 3), the first sidewall extending from the first base wall at a second acute angle (see interior angle between the first .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 4005176 in view of WO 95/33138, with applicant supplied English translation or Aull et al (6544628).
            The primary reference teaches the invention substantially as claimed except for the sheets being made of the specific plastic and/or metals recited in claim 20. DE ‘176 does generally teach plastics (see page 1 and page 3, last paragraph).
            Both WO ‘138 and Aull et al teach it is known to form nested dimpled sheets of the materials recited in claim 20. See page 3 in WO ‘138 and figures 4, 6 and 10, along with column 5, lines 35-57 in Aull et al. 
           Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to DE ‘176 to form the sheets of the plastics and/or metals recited in claim 20, as is taught to be known by both WO ‘138 and Aull et al, since these are known materials used to form nested dimpled sheets. 
Claims 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babinsky et al (5374468) or Clark (6939599) in view of either Smith et al (3086899) or Seckel (6926947).
         Babinsky et al teaches a first sheet with an embossment (i.e. projection 90) with a first internal space, a top wall 91, a base wall 93 and a first sidewall wherein the sidewall has a top end 90 and a bottom end 38, 92 with a discontinuity defined in the first sidewall between the top end and bottom end wherein the first sidewall extends at a taper away from the internal space. Refer to dimpled sheet 90 in figure 3. Clark teaches a similar structure in figures 2C, 2D, 7, 21A, 21B, 22A and 22B. Babinsky and Clark do fail to teach nesting two sheets together.  

         Therefore, it would have been obvious to nest/interlock two layers (with each one having dimples like Babinsky and Clark) with projections since both Smith et al and Clark teach this is a known feature of dimpled sheets. With regards to claim 15, there are third and fourth projections (i.e. another set of interlocked dimples) shown on the figures of all the references. With regards to claim 16 the dimples appear at least somewhat truncated cone in shape in the figures in all references. With regards to claim 18, it would be obvious to include a depression in the sidewall in order to aid in locking the two sheets together. With regards to claim 19, see the figures referred to in Babinsky and Clark above. With regards to claim 20, see column 7, lines 16-18 in Seckel, column 3, lines 47-52 in Smith et al and column 2, lines 42-46 in Clark.       


  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        07/03/2021